Citation Nr: 1139125	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.G., and E.G.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office.  

The claim was previously before the Board in February 2011, at which time it was remanded for the scheduling of a Travel Board hearing, at the Veteran's request.  In May 2011, the Veteran, accompanied by his mother and brother, testified before the undersigned Veterans Law Judge.  A transcript is associated with the claims file

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based upon the testimony at the Travel Board hearing, a remand for further evidentiary development is required, to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

The Veteran contends that service connection is warranted for schizophrenia, which he believes began developing during service and/or within one year of his September 2003 separation from service.  As a psychosis, service connection may be presumed for schizophrenia if the disorder is manifested to a degree of 10 percent disability within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309, 3.384.

The record does not indicate that the Veteran received psychiatric treatment either in service or within one year after his separation from service.  Nevertheless, the Veteran's May 2011 Travel Board hearing transcript shows that he testified that he began experiencing unusual behavior and thoughts, including believing that he was God and feeling very special and being in his own head during his last few months of service.  (Transcript (T.) at page (pg.) 5.)   He also testified that he experienced unusual behavior shortly after service, including having crazy thoughts and hearing hundreds of voices in his head and ears. (T at pg. 6.) 

The Veteran's brother and mother also testified that in early 2004 they witnessed the Veteran displaying very unusual behavior, including staring at a blank television, walking around with a cover on him with his eyes wide open, and mumbling and talking to himself.  (T at pg. 5-14.)  The Board notes that the Veteran, his mother, and his brother are competent, as laypersons, to attest to factual matters of which they have first-hand knowledge, e.g., experiencing and witnessing bizarre behavior consistent with a psychosis within one year of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself).  

During his May 2011 Travel Board hearing the Veteran also testified that he went to a mental ward/hospital after he was sent to jail for demanding keys at "car place" where he believed that he owned the cars.  (T at pg. 17.)  However, the Veteran could not identify the name of the particular facility at that time.  The RO should contact the Veteran and request that he submit additional information regarding his treatment at such facility and any other facility, and if he wishes for VA to attempt to obtain such information to submit a signed VA Form 21-8940 in relation to each facility.  38 C.F.R. § 3.159(c)(1).  If the RO is unable to obtain these records, the Veteran should be provided oral or written notice of that fact.  38 C.F.R. § 3.159(e)(1).

The Board also observes that the Veteran's service personnel records have not been associated with the claims file.  Such records might contain information that could be relevant to the Veteran's claim.  Therefore, the RO should obtain the Veteran's service personnel records and associate them with the claims file.

Also, the record shows that the Veteran has received outpatient treatment for his current psychiatric disability from the Long Beach VA HealthCare System.  However, the record does not contain any treatment records dated since 2007.  Therefore, the Board finds that the RO should locate and associate with the Veteran's claims file any outstanding VA outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for a psychiatric disability since his discharge from service.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, including any outstanding VA treatment records.

2.  Request the Veteran's service personnel records.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Schedule the Veteran for a mental disorders examination, to be conducted by a psychiatrist, for his claimed psychiatric disability or disabilities.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  

In addressing the questions below, the psychiatrist's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior medical examination or treatment.  To the extent feasible, other evidence, to include lay statements (such as those by the Veteran and his family at his May 2011 hearing), may be used to support a diagnosis or an assessment of etiology as related to service.  All indicated evaluations, studies, and tests deemed necessary by the psychiatrist should be accomplished and all findings reported in detail. 

a.  Based on review of the claims folder and evaluation of the Veteran, the psychiatrist must identify any and all psychiatric disorder(s) which has/have been demonstrated by the Veteran since the filing of his claim in December 2004.  If the Veteran is not shown to have a current diagnosis of any psychiatric disability during this period, the psychiatrist should thoroughly explain the basis of his or her opinion.  Notably, judicial precedent provides that the requirement that a "current" disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  The examiner should provide an evaluation of the nature and severity of any such psychiatric disorders, and their effect on functioning, including employment.  

b.  For each psychiatric disorder as to which the psychiatrist enters a diagnosis, the psychiatrist must state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the identified psychiatric disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein, or whether a psychosis was manifested within one year after his release from active duty; or whether such causation or initial manifestation is NOT at least as likely as not (i.e., less than a 50-50 probability).

c.  The psychiatrist should provide a thorough discussion of the Veteran's psychiatric history in the examination report and confirm that the claims folder has been reviewed.  The credibility of the lay evidence as it relates to the history of psychiatric problems must be addressed, in light of the medical history and other relevant evidence included in the claims folder.  The psychiatrist must further confirm that the claims folder has been reviewed.

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why that is so.

4.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case with appropriate period for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

